 

EXHIBIT 10.14

AMENDMENT NO. 5 TO

LOAN AND SECURITY AGREEMENT

 

 

THIS AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT (this "Amendment") is dated
as of January 7, 2004 and is made by and among COLLINS INDUSTRIES, INC., a
Missouri corporation ("Collins"), COLLINS BUS CORPORATION, a Kansas corporation
("Bus"), WHEELED COACH INDUSTRIES, INC., a Florida corporation ("WCI"), CAPACITY
OF TEXAS, INC., a Texas corporation ("Capacity"), MOBILE-TECH CORPORATION, a
Kansas corporation ("Mobile"), BRUTZER CORPORATION, an Ohio corporation
("Brutzer"), MID BUS, INC., an Ohio corporation ("Mid Bus"), MOBILE PRODUCTS,
INC., a Kansas corporation ("Mobile Products"), and WORLD TRANS, INC., a Kansas
corporation ("World Trans," and, together with Collins, Bus, WCI, Capacity,
Mobile, Brutzer, Mid Bus, and Mobile Products, the "Borrowers" and each, a
"Borrower"), (ii) the financial institutions party to the "Loan Agreement" (as
hereinafter defined) from time to time as the Lenders (individually, a "Lender"
and collectively, the "Lenders"), and (iii) FLEET CAPITAL CORPORATION, a Rhode
Island corporation ("FCC"), as administrative agent for the Lenders (the
"Agent").

Preliminary Statements

The Borrowers, the Lenders, and the Agent are parties to a Loan and Security
Agreement dated as of May 17, 2002, (as heretofore amended, the "Loan
Agreement"; terms defined in the Loan Agreement (and not otherwise defined
herein) are used in this Amendment as defined in the Loan Agreement).

The Borrowers have requested that the Loan Agreement be modified to increase the
Chassis Sublimit from $12 million to $19 million.

The Agent and Lenders have agreed to the aforementioned modification subject to
the provisions of this Amendment.

Statement of Agreement

Accordingly, in consideration of the Loan Agreement, the Loans made by the
Lenders and outstanding thereunder, the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1.                  Amendment to Loan Agreement. Effective as provided in
Section 2 of this Amendment, the Loan Agreement is hereby amended as follows:

by amending Section 1.1 Definitions by amending the following definition in its
entirety to read as follows:

 

"Chassis Sublimit" means the sum of $19,000,000 during the period from the
Effective Date (as defined in Amendment No. 5 to this Agreement, dated as of
January 7, 2004) through June 30, 2004 and $12,000,000 thereafter.

2.                  Effectiveness of Amendment. This Amendment shall be
effective as of the first date on which the Agent has received each of the
following, each in form and substance satisfactory to the Agent (the "Effective
Date"):

(a)               four (4) copies of this Amendment duly executed and delivered
by each Borrower and the Lender;

(b)               receipt by the Agent of a fee in the amount of $20,000; and

(c)               such other agreements, certificates, instruments and other
documents as any Lender through the Agent may reasonably request in connection
with the transactions contemplated hereby.

3.                  Representations and Warranties. Each Borrower hereby
represents and warrants to the Agent and the Lender that it has the corporate or
other power and has taken all actions necessary to authorize it to execute and
deliver this Amendment and the other documents contemplated to be delivered by
it pursuant to this Amendment and to perform its obligations under the Loan
Agreement as amended by this Amendment and under such other documents; that this
Amendment has been and each such other document when executed and delivered by
such Borrower will have been, duly executed and delivered by such Borrower; and
that the Loan Agreement as amended hereby and each such other document,
constitute legal, valid and binding obligations of each Borrower, enforceable
against each Borrower in accordance with their respective terms.

4.                  Effect of Amendment. From and after the effectiveness of
this Amendment, all references in the Loan Agreement and in any other Loan
Document to "this Agreement," "the Loan Agreement," "hereunder," "hereof" and
words of like import referring to the Loan Agreement, shall mean and be
references to the Loan Agreement as amended by this Amendment. Except as
expressly amended hereby, the Loan Agreement and all terms, conditions and
provisions thereof remain in full force and effect and are hereby ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

5.                  Counterpart Execution; Governing Law; Costs and Expenses.

(a)               Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement. Delivery of an executed signature page of any party hereto by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart thereof.

(b)               Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of Georgia.

(c)               Expenses. In furtherance and not in limitation of the
provisions of the Loan Agreement, the Borrowers will pay or reimburse the Agent
and the Lenders for their costs and expenses, including reasonable fees and
disbursements of counsel actually incurred, in connection with the preparation
and delivery of this Amendment.

 

[SIGNATURES BEGIN ON NEXT PAGE]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

BORROWERS:

 

COLLINS INDUSTRIES, INC., a Missouri corporation

 

By: /s/ Larry W. Sayre

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

 

COLLINS BUS CORPORATION, a Kansas corporation

 

By: /s/ Larry W. Sayre

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

 

WHEELED COACH INDUSTRIES, INC., a Florida corporation

 

By: /s/ Larry W. Sayre

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

 

CAPACITY OF TEXAS, INC., a Texas corporation

 

By: /s/ Larry W. Sayre

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]


[SIGNATURES CONTINUE FROM PRIOR PAGE]

 

 

MOBILE-TECH CORPORATION, a Kansas corporation

 

By: /s/ Larry W. Sayre

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

 

BRUTZER CORPORATION, an Ohio corporation

 

By: /s/ Larry W. Sayre

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

 

MID BUS, INC., an Ohio corporation

 

By: /s/ Larry W. Sayre

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

 

MOBILE PRODUCTS, INC., a Kansas corporation

 

By: /s/ Larry W. Sayre

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]


[SIGNATURES CONTINUE FROM PRIOR PAGE]

 

 

WORLD TRANS, INC., a Kansas corporation

 

By: /s/ Larry W. Sayre

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]


[SIGNATURES CONTINUE FROM PRIOR PAGE]

 

 

AGENT:

 

FLEET CAPITAL CORPORATION, a Rhode Island corporation, as Agent

 

By: /s/ Robert B.H. Moore

Robert B.H. Moore,

Senior Vice President

 

 

 

LENDER:

 

FLEET CAPITAL CORPORATION, a Rhode Island corporation

 

By: /s/ Robert B.H. Moore

Robert B.H. Moore,

Senior Vice President

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 